OFFICE   OF THE ATTORNEY    GENERAL   OF TEXAS
                               AUSTIN




mable      P. L. Hu’quess
fJ@lnty Auditor
-ton     county
Wharton, Texas

De&l-
    Sir:




                                                   long as he relnlns
                                                  toe of the peaoo.
                                             en reaelved8nd ame-
                                             quote froP pour request




                                     unty oontinueto psy
                                   ation of his Corm?
                            ahto pow 8nsve~ 4t JOUP lroll-
                            awse the pqaheeks uemado
                            this month Sor the month of April:
                         om OprnionHo. O-4457 OS thls departmentas

         *In OpiniOA no. o-3448,addressedto the Honor-
     ableFred liorrls,CountyAuditor, Polk County,Uv-
     &n&cm, Toxas, this Department,followingAHAalo
~0mble       P.   1. M8Pweas, page 2


        5,  Seatlon24, of the Constltutlonof Toxas, and
        ?ollowinglI.aothe lnlon oftihoaomt lathe QUO
        o? 3ismllton     v. KIna"pTexas Civil Appeals,X918),
        204   S. Y. 953, held tMt the lnductlcao? l oounty
        attorneyinto the ulry did not orootea vaoanayin
        such offloo. Sinae Artiale5, 8oatlan24, of tho
        f.xmstltutlon      o? the 3tato of Texas, also lnoludea
        justioos     or the pea00 in its terms, vo .be~lovethat
        the oplnicnabove referred to au??iolontlyaasvers
        pur puestlonrogerdIngthe vaaanay,and that ?ollou-
        lng th is0p lp i0n     a ndin lOaOPdanaevlth the holding
        of the aourt,hour firit quaatlon shouldbo ansvorod
        in the negative,       that is, that ths induatian3.&o
        the army of the just100of the poaao,referrod to
        gfgr       lettop,    doer not aro8to a vaaano~ in such
                     A aopy of this opinion is attaahedhereto
        for yoir ln?orstbtlon~      *
             opinion   lo.     o-4465    of this   department   hous   that   the
oountyattornay of LlbortlCountqwho jolnodthe UnltodStatea
Aakqvas ontltlodto hla lal8rj ?ram tho o??laer*asolmy fund as
laxi& os lm remained suah aountylttcmep. Tbia opinionpoints out
howeverthat I? the aountyoS?iaial&coopted and euraised on c?-
fla8 in the U. S. Army he vould vbaGe his ooanty o??loo,under
so&ion 12 of ArticleXVI of our Caatltutlon,  ls held in opinion
Xqp, O-4343 of this departaunt.

             Uo oncloseherewith3 es; of opfnlo~    nos. O-2333:
O&Yf!u&oO~343,     o-4457, and o-44Y?5, of~thladepartmentfor your
           .

         We assume fronnrour lotter that the justioeof tho
pooae hold& and exerairosno O??laein tho U. 5. Army.
             Under the       faota stated unl la suud,
                                                     it.18 our opl&n
tht tho justicea? the poses now sorvingin the m      ts logolly
eS&itledto drav his salory?rca~tho o??laer~asolor~?und of
Y'WP countyas lang as he holds luah offlao, provldod of avurao
that tho prealnatoffiaecao? your acunty oontlnw to be ampon-
rated    on a salary   buls.

             Of course,      I? the     justiao    be005808an army offiaor     he
till then vacatehis offloeof jwtiae o? tho peace and his
SU&ry as justfoevould then atop.
&aozablo P. L. Harqwaa, page 3


         Trustingthat va have aetlsfaotorll~ansveredyaw
inquiry,vo are
                                     Very trulyyours
                                 ATTWIFX   OEXBAL OF TXlU3